Citation Nr: 0312408	
Decision Date: 06/10/03    Archive Date: 06/16/03	

DOCKET NO.  96-32 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant and his mother


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1995 decision of the VA 
Regional Office (RO) in Cleveland, Ohio, that denied the 
benefit sought on appeal.  The veteran, who had active 
service from May 1969 to February 1970, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  In May 2000, the Board returned the 
case to the RO for additional development.  After completion 
of the requested development, the case was returned to the 
Board for appellate review.


REMAND

A preliminary review of the record discloses that pursuant to 
authority provided by 38 C.F.R. § 19.9(a)(2) (2002) the Board 
undertook additional evidentiary development in this case.  
However, a recent opinion from the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held at 
38 C.F.R. § 19.9(a)(2) is invalid because it permits the 
Board to consider additional evidence without having to 
remand the case to the RO for initial consideration of that 
evidence.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  The Federal Circuit explained that when the Board 
obtains and considers evidence that was not before the RO an 
appellant has no means to obtain one review on appeal to the 
Secretary as called for by 38 U.S.C.A. § 7104(a) because the 
Board is the only appellate tribunal under the Secretary.  
Therefore, it appears that evidence obtained by the Board 
cannot be considered by the Board as an initial matter.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:  

1.  In addition to the development 
requested below, the RO is requested to 
review the veteran's claim under the VCAA 
and undertake any additional development 
deemed necessary to satisfy the notice 
and assistance provisions of the VCAA.  

2.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
files transferred to the Board in October 
2002.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran unless he is notified.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


